DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
Claims 1-10, 13-18, 21, 24 and 27-32 are cancelled.
Claims 11 and 20 are currently amended.
Claim 34 is new.
Claims 11-12, 19-20, 22-23, 25-26 and 33-34 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim(s) 11-12, 19-20 and 24-32 under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) in view of Martin-Ortigosa et al. (U.S. Patent Application Publication No. 2014/0096284, published Apr. 3, 2014), and further in view of Klein et al. (1992. Transformation of microbes, plants and animals by particle bombardment. Biotechnology (NY) 10(3):286-91), Christou et al. (U.S. Patent No. 6,846,970, issued Jan. 25, 2005), Leduc et al. (Gene transfer to inflorescence and flower meristems using ballistic microtargeting. Sex. Plant Reprod. 1994. 7: 135-143), Barcelo et al. (Transgenic cereal (tritodeum) plants obtained at high efficiency by microprojectile bombardment of inflorescence tissue. The Plant Journal. 1994. 5(4), 583-592) and Fernando et al. (Transient gene expression in pine pollen tubes following particle bombardment. Plant Cell Reports. (2000) 19:224-228) is withdrawn in light of the amendment of claim 11.

The rejection of claims 11-12 and 22-23 under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) in view of Martin-Ortigosa et al. (U.S. Patent Application Publication No. 2014/0096284, published Apr. 3, 2014), and further in view of Kim et al. (Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins. Genome Res. 2014 Jun;24(6):1012-9. Epub 2014 Apr 2) and Jiang et al. (Demonstration of CRISPR/Cas9/sgRNA-mediated targeted gene modification in Arabidopsis, tobacco, sorghum and rice. Nucleic Acids Res. 2013 Nov;41(20):e188. Epub 2013 Sep 2) is withdrawn in light of the amendment of claim 11.

The rejection of claim(s) 11 and 33 under 35 U.S.C. 103 as being unpatentable over Voytas et al. (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) in view of Wang et al. (U.S. Patent Application Publication No. 2013/0145488, published Jun. 6, 2013) is withdrawn in light of the amendment of claim 11.

Claim Objections
Claim 11 as currently amended is objected to because of the following informalities:  claim 11 as currently amended lacks a preposition between “a tissue” and “the plant of interest” in lines 2-3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, and claims 12, 19-20, 22-23, 25-26 and 33 dependent thereon, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 11 as currently amended is drawn to a method for conducting site-directed modification to a target fragment of a target gene in a plant of interest comprising introducing a non-inheritable material into a cell of the plant of interest by particle bombardment using particles comprising silica and/or gold; wherein said non-inheritable material is a nuclease of a CRISPR associated system specific to said target fragment, wherein the target fragment is cleaved by said nuclease, and wherein a site-directed modification to the target fragment is achieved through a DNA repairing event in the plant; wherein said tissue is a hypertonically cultured immature or a mature embryo; and wherein the non-inheritable material is composed of a mixture of a Cas9 protein comprising a nuclear localization sequence (NLS) and an in vitro transcribed guide RNA; wherein said guide RNA is an RNA with a palindromic structure which is formed by partial base-pairing between a crRNA and a tracrRNA; said crRNA contains an RNA fragment capable of complementarily binding to the target fragment, wherein the mixture of the Cas9 protein and the guide RNA is precipitated on the particles, the particles further comprising CaCl2 and spermidine, and wherein the guide RNA is present at a concentration of greater than 100 ng/ul.
Accordingly claim 11 as currently amended requires a mixture of a Cas9 protein comprising a nuclear localization sequence (NLS) and an in vitro transcribed guide RNA, wherein the guide RNA is present at a concentration of greater than 100 ng/ul. A mixture of a Cas9 protein comprising a nuclear localization sequence (NLS) and an in vitro transcribed guide RNA, wherein the guide RNA is present at a concentration of greater than 100 ng/ul does not find support in the specification as filed, and thus constitutes new matter.
While Applicant’s response filed May 2, 2022 asserts that support for the amendments is found throughout the original specification, e.g. in paragraphs [0053],[0058],[0060]-[0063],[0142] and [0163], a mixture of a Cas9 protein comprising a nuclear localization sequence (NLS) and an in vitro transcribed guide RNA, wherein the guide RNA is present at a concentration of greater than 100 ng/ul does not find support in these paragraphs, or elsewhere in the specification. The Examiner also notes that while paragraph [0053] makes reference to a concentration of higher than 100 ng/ul, this concentration is made ONLY in reference to a PCR product (a DNA fragment) that was purified to a concentration of higher than 100 ng/ul, and NOT in reference to an in vitro transcribed guide RNA in a mixture with a Cas9 protein comprising a nuclear localization sequence (NLS).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 fails to further limit the subject matter of claim 11 because claim 11 is already limited to the use of a Cas9 protein as a CRISPR/Cas9 nuclease.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Response to Arguments
Applicant's response filed May 2, 2022 does not address this ground of rejection (under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph) of claim 12. Because claim 12 still fails to further limit the subject matter of claim 11 this rejection is maintained.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662